Citation Nr: 0600251	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1956 to December 1959 
and from August 1961 to August 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2004, the veteran testified at a Board 
hearing at the RO.  This case was previously before the Board 
and was remanded in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, this matter was remanded by the Board in 
September 2004.  The September 2004 remand expressly directed 
the RO to obtain pertinent records from the VA facility at 
Wade Park and to arrange for a VA audiometric examination to 
ascertain the severity of the veteran's bilateral hearing 
loss.  It appears from the record that the RO, upon receipt 
of treatment records from the VA facility at Wade Park which 
included an April 2005 audiological examination as part of a 
hearing aid check, decided that a VA audiometric examination 
was not necessary to rate the veteran's service-connected 
bilateral hearing loss.  

The veteran's representative has pointed out that the RO did 
not schedule a rating examination and has asked the Board to 
return the case to the RO for such an examination.  Although 
evidence obtained by the RO includes a more recent 
audiological examination, the Board notes that the 
examination was for purposes of hearing aid evaluation.  An 
examination for hearing impairment for rating purposes must 
be conducted in such a manner so as to comply with 38 C.F.R. 
§ 4.85 (2005).  It is not clear that the examination for 
hearing aid purposes did in fact comply with the regulation.  
In other words, it may be that the hearing aid examination 
was not as comprehensive and was not conducted in accordance 
with the criteria for an examination for rating purposes as 
set forth in the regulation.  The Board must therefore agree 
with the veteran's representative that an examination for 
rating purposes should be conducted.  Moreover, in Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers, as a matter of law, the right to compliance 
with the remand's instructions.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA audiometric examination for rating 
purposes in accordance with 38 C.F.R. 
§ 4.85 (2005) to ascertain the current 
severity of his bilateral hearing loss.

2.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's hearing loss 
disability.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the RO should return the case 
to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


